Citation Nr: 1029391	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-02 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for bilateral lower extremity 
peripheral neuropathy (claimed as cold injury residuals).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1955 to April 1957.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2008 rating decision by the 
San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to have suffered a cold injury of 
his bilateral lower extremities during service. 

2.  Peripheral neuropathy of a lower extremity was not manifested 
in service, and is not shown to be related to the Veteran's 
service.


CONCLUSION OF LAW

Service connection for peripheral neuropathy of both lower 
extremities (claimed as cold injury residuals) is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

Letters in July 2007 and January 2008 informed the Veteran of the 
evidence and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence in 
support of his claim, the assistance that VA would provide to 
obtain evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to obtain 
such evidence on his behalf.  The letters also provided notice 
regarding disability ratings and effective dates of award.  (See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.  Notably, his service personnel records are 
unavailable; however, it is not in dispute that he served in 
Korea.  He was not afforded a VA examination as to this specific 
claim.  The Board finds that a VA examination (for a 
diagnosis/nexus opinion) is not necessary.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court explained its 
interpretation of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and (B) establishes that the Veteran 
suffered an event, injury, or disease in service; (C) indicates 
that the claimed disability or symptoms may be associated with 
the established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  The Court noted that the third 
prong of 38 C.F.R. § 3.159(C)(4) is a low "threshold" standard.

The Veteran's diagnosis of bilateral lower extremity peripheral 
neuropathy is not in dispute.  However, while it is conceded that 
he served in cold weather, there is no objective evidence 
showing, or suggesting, that he sustained cold injuries to the  
lower extremities during service; there is no postservice 
evidence of peripheral neuropathy to the lower extremities until 
nearly 45 years after service; and there is no objective evidence 
suggesting there might be a nexus between the peripheral 
neuropathy and the Veteran's service.  Consequently, the above-
listed factors as to when a VA examination for a nexus opinion is 
necessary are not met, and an examination to secure a medical 
nexus opinion is not necessary.  38 C.F.R. § 3.159(c)(4); Duenas 
v. Principi, 18 Vet. App. 512 (2004).  VA's duty to assist is 
met.  It is not prejudicial to the Veteran for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence as appropriate, and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).


To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

As noted above, the Veteran's service personnel records appear to 
be unavailable.  He has submitted photographs reported to be of 
himself serving in Korea during the winter of 1956; nothing in 
the photos suggests he is suffering from a cold injury.  While it 
may readily be conceded that by virtue of his service in Korea in 
the winter the Veteran was exposed to cold weather, there is no 
objective evidence of a cold injury to the feet sustained in the 
course of such service.  On service separation examination, the 
Veteran's feet, skin, vascular system, and neurologic evaluation 
were normal.  Postservice records from December 2001 to September 
2005 show treatment for non-diabetic peripheral neuropathy of the 
lower extremities.  VA treatment records from March 2006 to May 
2008, in pertinent part, show the Veteran received treatment for 
peripheral neuropathy.  As there is no evidence of a cold injury 
to include peripheral neuropathy of the lower extremities in 
service, and no objective evidence of bilateral lower extremity 
peripheral neuropathy prior to December 2001, service connection 
for bilateral lower extremity peripheral neuropathy (claimed as 
cold injury residuals) on the basis that such disability became 
manifest in service and persisted, is not warranted.

The Veteran may still establish service connection for his 
bilateral peripheral neuropathy (claimed as cold injury 
residuals) if competent (medical) evidence relates the disability 
to a cold injury in service (or otherwise to service).  See 
38 C.F.R. § 3.303.  

In May 2008 the Veteran's private provider, M. V. H., M.D., 
stated "[the Veteran's] peripheral neuropathy caused by 
frostbite during Korean War" he does not explain the rationale 
for such conclusion.  There is no indication that he was familiar 
with the Veteran's actual medical and military history (including 
that the Veteran did not serve in Korea during the "Korean 
War", which ended in January 1951, prior to the Veteran's entry 
on active duty; that the Veteran's STRs do not show any treatment 
for frostbite; or that clinical evaluation of the Veteran's lower 
extremities on service separation examination was normal.  
Significantly, Dr. M.V.H. does not account for the more than 40 
year intervening postservice period during which no complaints or 
findings pertaining to peripheral neuropathy were noted; nor does 
he indicate that he might have considered the possibility of 
other etiology for the current peripheral neuropathy).  
Accordingly, that opinion has only limited, if any, probative 
value.  Notably, the Board may reject a medical opinion that is 
based on facts provided by the Veteran which have been found to 
be inaccurate or because other facts present in the record 
contradict the facts provided by the Veteran which formed the 
basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become competent 
medical evidence merely because the transcriber is a health care 
professional).

Because the Veteran is a layperson, his own opinion that his 
lower extremity peripheral neuropathy is related to frostbite in 
service is not competent evidence.  Nexus between a current 
neurological disability and a remote environmental factor in 
service is a complex medical question incapable of resolution by 
mere lay observation.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  Notably, a lengthy time interval between service and the 
initial postservice clinical notation of the disability for which 
service connection is sought (here more than 40 years) is, of 
itself, a factor for consideration against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 
2000).  In short, the evidentiary record does not support that 
there is/or may be a nexus between the Veteran's diagnosis of 
lower extremity peripheral neuropathy and his service.  The 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied. 


ORDER

Service connection for peripheral neuropathy of the lower 
extremities (claimed as cold injury residuals) is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


